Case 1:18-cr-00457-AJT Document 184 Filed 05/31/19 Page 1 of 2 PageID# 1704




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF VIRGINIA
                         Alexandria Division
                                      )
UNITEO STATis of AMERICA,             )
                                      )
                                      )
V.                                    )
                                      ) Criminal !lo.   l:j'p·(;JR - ,4':}1 - l
                                      I
                                      )
                                      )
                Defendant.            )
                                      )


                 WAIVER of RIGHTS PURSUANT TO TITLE 18,
                 ONITED STATES CODE, S$CTI0N §316l(c) (l)

      After consultation with my attorney,       I am advised that the
trial of a defendant charged in iln inform.lt i on or indictment shall
commence within SEVENTY (70) DAYS from the filing d~te (and making
public) of the information or indictment, or from the date the
defendant has appeared before a judicial officer of the court in
which such charge is pending, whichever date last occurs .
      Onderstbnding this, I hereby consent to trial at such time as
tho Courc llluY deem appropriate .




                                     Counsel for the Oefendant



Approved by:
 Case 1:18-cr-00457-AJT Document 184 Filed 05/31/19 Page 2 of 2 PageID# 1705



                                CERTIFICATE OF SERVICE

       I hereby certify that, on this 31st day of May 2019, a true and genuine copy of Waiver of

Rights Pursuant to Title 18, United States Code, Section § 3161(c)(1) was sent via electronic mail

by the Court’s CM/ECF system to the following:


       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-NA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                            /s/ Robert P. Trout
                                                            Robert P. Trout (VA Bar # 13642)
